ORDER

PER CURIAM.
Jimmie Mobley (“Movant”) appeals from the motion court’s judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. In Movant’s sole point on appeal, he claims that the motion court erred in denying his post-conviction claim that his plea counsel was ineffective for failing to advise Movant of all possible defenses to first-degree robbery and for advising him that if he went to trial there was a minimal chance that he would be acquitted. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.